DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered. 
Claims 1-21 are pending in the application.
Applicant’s amendment overcomes the 112(b) rejection to claims 18-19.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first computing device configured to”, “a second computing device configured to”, and “a third computing device configured to” in claim 10. “the second computing device is configured to” in claim 11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 1-2 and  [0079]-[0080] of the Specification discloses that “device 110, 130a-130 n can include memory 202, a memory controller 204, non-volatile memory 206, page tables 208, one or more processors, including main processor 210, component interfaces 250, input/output (I/O) component controllers 220, external signal processors 216 a and device components 222 a-222 e. It will be recognized by one skilled in the art that the device 110 shares many of the same components and configurations with both the private messaging server 120 and public messaging server 140.” In addition, [0081]-[0086] of the Specification disclose how the device in Fig. 2 performs generic computing functions of “to display”, “to receive”, “to transmit”, “to send”, “to delete”, and “to detect”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10091157 B2 in view of Goyal (US 20100304766 A1). 
See the table below for detailed comparison of claims 1-21 of U.S. Patent No. 10091157 B2 and claims 1-21 of the instant application.
US Patent No. 10091157 B2
Instant Application 16/386,875
Claim 1: A method for transmitting a private message via a display of a communication apparatus, the method comprising: displaying, on a display of a communication apparatus, a messaging screen of a messaging application having a message portion and a keyboard portion, the messaging screen further including a private messaging button which, 
when selected, executes a private messaging application; 
receiving private message data at the communication apparatus, the private message data input into a private messaging field of a second communication apparatus, and in response to receiving the private message data, displaying an indicator on the display of the communication apparatus that the private message data has been received; detecting selection of the private messaging button; 
executing a private messaging application in response to detecting selection of the private messaging button, the private messaging application including a private messaging field and a private messaging screen which, when the private messaging application is executed, replaces the keyboard portion of the messaging screen; 
displaying, within the keyboard portion of the messaging screen, a private message contained in the private message data so that the displayed private message is obfuscated; 
continuously detecting display input, the display input including a display location; and  Page 2 of 14Application No.: 15/649,210 Docket No.: 2279-4 CONdisplaying, at or near the display location, a portion of the private message corresponding to the display location, the portion of the private message being unobfuscated, 
wherein the portion of the private message displayed is determined based on a position of the display input relative to the display of the communication apparatus.
Claim 1: A method for transmitting a private message via a communication apparatus, the method comprising:








receiving private message data from another communication apparatus through a private messaging application;

in response to receiving the private message data, displaying an indicator of the private message data;

detecting selection of the indicator;









displaying a private message in the private message data so that the private message being displayed is obfuscated;


detecting continuous physical contact with a touchscreen display by a user at locations on the touchscreen display; and displaying, at or near the locations, a portion of the private message corresponding to the display location, the portion of the private message being unobfuscated. 




Claim 2: The method of claim 1, further comprising receiving from the second communication apparatus an instruction to delete the private message data from memory of the communication apparatus prior to displaying the private message.
Claim 2: The method of claim 1, further comprising receiving from the another communication apparatus an instruction to delete the private message data from memory of the communication apparatus prior to displaying the private message. 
Claim 3: The method of claim 1, further comprising upon selecting the private messaging button, displaying a list of private messaging contacts.
Claim 3: The method of claim 1, further comprising upon selecting the private messaging button, displaying a list of private messaging contacts.
Claim 4: The method of claim 3, further comprising displaying, on the display, most recently contacted persons from the private messaging contacts.
Claim 4: The method of claim 3, further comprising displaying, on the display, most recently contacted persons from the private messaging contacts.
Claim 5: The method of claim 4, further comprising displaying, on a left-most side of the private messaging application, the most recently contacted persons.
Claim 5: The method of claim 4, further comprising displaying, on a left-most side of the private messaging application, the most recently contacted persons.
Claim 6: The method of claim 1, further comprising: executing another application based on input received from the messaging screen; and displaying, on at least a portion of the display, another application screen.
Claim 6: The method of claim 1, further comprising: executing another application from the messaging screen; and displaying, on at least a portion of the display, another application screen.
Claim 7: The method of claim 1, wherein the indicator is a numeric indicator showing a number of received private message data and wherein the numeric indicator is displayed over or near the private messaging button.
Claim 7: The method of claim 1, wherein the indicator is a numeric indicator showing the number of received private message data and wherein the numeric indicator is displayed over or near the private messaging button.
Claim 8: The method of claim 1, wherein the indicator represents a private message in a list of private messages.
Claim 8: The method of claim 1, wherein the indicator represents a private message in a list of private messages.
Claim 9: The method of claim 1, further comprising permanently deleting a private message once a user exits the private message screen.
Claim 9: The method of claim 1, further comprising permanently deleting a private message once a user exits the private message screen.
Claim 10: A system for transferring and displaying private messaging data, comprising: 
a first computing device configured to: display, on a display connected to the device, a messaging screen having a message portion and a keyboard portion, the messaging screen containing a private messaging icon which, when selected, executes a private messaging application; 
receive user input on the display and determine whether a first condition is met; display a private messaging screen within the keyboard portion of the messaging screen in response to the user input once the first condition is met; 
receive private message data from users on the device display, the private message data containing a tag indicating the private message data is private; and 
transmit the private message data to a second computing device; 
a second computing device configured to:  Page 4 of 14Application No.: 15/649,210 Docket No.: 2279-4 CONreceive and store private message data from at least one computing device; 
send private message data to a computing device in response to receiving a valid retrieve instruction; and 
delete private message data in response to receiving a valid purge instruction; and 
a third computing device configured to: display, on a second display connected to a second device, a messaging screen, the messaging screen containing having the message portion and the keyboard portion, the messaging screen containing the private messaging icon which, when selected, executes the private messaging application; receive a first user input on the second display and determine whether a second condition is met; 
display a private messaging screen in response to the first user input once the second condition is met; 
receive private message data that has been tagged as private from another computing device; 
display an indicator of the private message data received on either of the private message icon or the private message screen; receive a second user input on the second display and determine whether a third condition is met, the receiving causing the third computing device execute the private messaging application which replaces the keyboard portion of the messaging screen; display the private message data on the display in a manner which obfuscates the private message data;  Page 5 of 14Application No.: 15/649,210 Docket No.: 2279-4 CON 
continuously detect a third user input, the third input including a location on the display; and 
display, at or near the location on the display, a portion of the private message data unobfuscated while the third input is detected, wherein the portion of the private message data which is unobfuscated is determined based on a position of the third user input relative to the second display.
Claim 10: A system for transferring and displaying private messaging data, comprising: 
a first computing device configured to: display, on a display connected to the device, a messaging screen, 
the messaging screen containing a private messaging icon; 


receive user input on the display and determine whether a first condition is met; 
display a private messaging screen in response to the user input once the first condition is met; 

receive private message data from the device display, the private message data containing a tag indicating the private message data is private; 
transmit the private message data to a second computing device; 
a second computing device configured to: receive and store private message data from at least one computing device; 
send private message data to a computing device in response to receiving a valid retrieve instruction; 
delete private message data in response to receiving a valid purge instruction; and 
a third computing device configured to: 














receive private message data that has been tagged as private from another computing device; 
display an indicator of the private message data received on either of the private message icon or the private message screen; receive a second user input on the second display and determine whether a third condition is met;



display the private message data on the display in a manner which obfuscates the private message data;
detect continuous physical contact with the second display by a third user at locations on the second display; and 
display, at or near the locations on the second display, a portion of the private message data unobfuscated during detection of continuous physical contact with the second display by the third user.
Claim 11: The system of claim 10, wherein the second computing device is configured to receive device requests to delete private message data from the third computing device.
Claim 11: The system of claim 10, wherein the second computing device is configured to receive device requests to delete private message data from the third computing device.
Claim 12: The system of claim 10, wherein the second computing device is a messaging server connected to the first computing device and the third computing device via a network.
Claim 12: The system of claim 10, wherein the second computing device is a messaging server connected to the first computing device and the third computing device via a network.
Claim 13: The system of claim 10, wherein in response to receiving a valid retrieve instruction on the second computing device from the third computing device, the second computing device sends the private message data to the third computing device.
Claim 13: The system of claim 10, wherein in response to receiving a valid retrieve instruction on the second computing device from the third computing device, the second computing device sends the private message data to the third computing device.
Claim 14: The system of claim 13, wherein the private message data is encrypted prior to transmission to the third computing device.
Claim 14: The system of claim 13, wherein the private message data is encrypted prior to transmission to the third computing device.
Claim 15: A method for transmitting a private message via a communication apparatus, the method comprising:  Page 6 of 14Application No.: 15/649,210 Docket No.: 2279-4 CON 
displaying, on a display of a communication device, a messaging screen of a messaging application having a message portion and a keyboard portion, the messaging screen further including a private messaging icon which, when selected, executes a private messaging application; 

receiving private message data at the communication device, the private message data input into a private messaging field of a second communication device, and in response to receiving the private message data, 
displaying an indicator on the display of the communication apparatus that the private message data has been received; 
detecting user selection of the private messaging icon; 
displaying, within the keyboard portion of the messaging screen, at least one private message contained within the private message data on the display so that contents of the private message are obfuscated; detecting user selection of a portion of the obfuscated contents; and 
displaying, at or near the user-selected portion of the obfuscated contents, an unobfuscated portion of the private message determined based on the user-selected portion of the obfuscated contents.
Claim 15: A method comprising:










receiving private message data that has been tagged as private from a computing device;




displaying an indicator of the private message data received through the private messaging application;
receiving user selection of the indicator of the received private message data;
displaying at least one private message contained within the private message data on the display so that the private message contents are obfuscated; 

detecting a user's selection of a portion of the obfuscated contents; and 
38 of 41PATENT APPLICATIONAttorney Docket: 2279-4displaying, at or near the user-selected portion of the obfuscated contents, anunobfuscated portion of the private message corresponding to the user-selected portion of the obfuscated contents on the display.
Claim 16: The method of claim 15, further comprising: upon executing the private messaging application, displaying an indicator of sent private message data; and upon detecting selection of the indicator of the sent private message data, sending an instruction to at least a second computing device to delete the sent private message data.
Claim 16: The method of claim 15, further comprising: upon executing the private messaging application, displaying an indicator of sent private message data; and upon detecting selection of the indicator of the sent private message data, sending an instruction to at least a second computing device to delete the sent private message data.
Claim 17: The method of claim 15, wherein the private message icon is a tab, the tab located within at least a portion of the messaging screen.
Claim 17: The method of claim 15, further comprising displaying a private message icon located within at least a portion of the messaging screen.
Claim 18: The method of claim 15, wherein detecting user selection of the private messaging icon includes detecting continuous contact across a region of the messaging screen, the continuous contact originating in a predetermined region of the messaging screen, and terminating a predetermined distance from the predetermined region.
Claim 18: The method of claim 15, wherein detecting user selection of the private messaging icon includes detecting continuous contact across a region of the messaging screen, the continuous contact originating in a predetermined region of the messaging screen, and terminating a predetermined distance from the predetermined region.
Claim 19: The method of claim 15, further comprising upon detecting selection of the private messaging icon, switching from displaying the indicator of the received private message data to displaying contact icons.
Claim 19: The method of claim 15, further comprising upon detecting selection of the private messaging icon, switching from displaying the indicator of the received private message data to displaying contact icons.
Claim 20: The method of claim 19, further comprising: upon detecting a second user selection, the second user selection being of a contact icon, displaying a second private messaging screen configured to accept an input, the input including private message data; and storing the private message data and adding a tag to the stored input, marking the input as private message data.
Claim 20: The method of claim 19, further comprising: upon detecting a second user selection, the second user selection being of a contact icon, displaying a second private messaging screen configured to accept an input, the input including private message data; and storing the private message data and adding a tag to the stored input, marking the input as private message data.
Claim 21: The method of claim 20, further comprising transmitting the private message data to a second communication device.
Claim 21: The method of claim 20, further comprising transmitting the private message data to a second communication device.


Regarding claim 1, Claim 1 of Patent No. 10091157 teaches most of the limitations recited in claim 1 of instant application. (See table above for details)
Claim 1 of U.S. Patent No. 10091157 does not explicitly disclose stopping display of the private message in response to detecting no further continuous physical contact with the touchscreen display by the user.
However, Krivorot teaches stopping display of the private message in response to detecting no further continuous physical contact with the touchscreen display by the user. (Fig. 3: the private message is not displayed unless user deobfuscates the content by dragging a obfuscation viewer over the message content across the touch screen. [0080]: the user may initially be presented with obfuscated content, the user deobfuscates the content by dragging a obfuscation viewer, such as viewing ring over the content.)
Krivorot teaches stopping display of the private message after the message has been read (Fig. 3: the private message is not displayed unless user deobfuscates the content by dragging a obfuscation viewer over the message content across the touch screen. It is common sense that user will stop dragging a obfuscation viewer over the message content after the message has been read.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitation into Claim 1 of U.S. Patent No. 10091157. One would have been motivated to do so because unfortunately, in this interconnected age, the recipient of a content item can duplicate, manipulate, or forward the content on to numerous people without the knowledge of the original sender. It is desirable for a solution provides a new tool for privately and securely delivering content from a sender to a recipient. Additionally, the tool provides a system and method for ensuring the content is not seen by onlookers, retransmitted, or copied. As taught by Krivorot, [0003]-[0004].
Claim 1 of U.S. Patent No. 10091157 and Krivorot do not explicitly disclose automatically deleting the private message from memory in response to the message has been read.
However, Goyal teaches automatically deleting the private message from memory in response to the message has been read. ([0024]: to delete a previously received SMS message once the SMS message has been displayed in the recipient's communication device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitation into Claim 1 of U.S. Patent No. 10091157. One would have been motivated to do so because there are various reasons that a sender want to automatically delete a message from memory after it has been read by a recipient. As taught by Goyal, [0007].
Similar rationales apply to rejections to independent claims 10 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Krivorot (US 20140201527 A1) in view of Goyal (US 20100304766 A1).
Regarding claim 1, Krivorot teaches a method for transmitting a private message via a communication apparatus, the method comprising:
receiving private message data from another communication apparatus through a private messaging application; ([0089]: At step 704, the client or message viewing application sends the message to the server. [0092]: At step 706, responsive to receiving the message, the server notifies the recipient client of the awaiting message.)
in response to receiving the private message data, displaying an indicator of the private message data; ([0099]: The message viewing application may present, display or provide the message or an indicator or identifier of the message in a message queue or other user interface element for the user (e.g., recipient) to select for viewing.)
detecting selection of the indicator; ([0099]: The message viewing application may receive a selection by a user to view the message.)
displaying a private message in the private message data so that the private message being displayed is obfuscated; (Fig. 3B-3C. [0100]: The message viewing application displays the selected message in a window or user interface controlled and managed by the message viewing application. In some implementations, the entire message is displayed obscured. In some implementations, a default portion of the message is displayed unosbcured while all remaining portions are show obscured.)
detecting continuous physical contact with a touchscreen display by a user at locations on the touchscreen display; and ([0077]: the user deobfuscates the content by dragging a obfuscation viewer, such as viewing ring 353 over the content (e.g. continuous physical contact). [0101]: The message viewing application may identify placement of the obscure viewer (e.g. locations) over a portion of the obscured message and unobscure that portion while maintaining the remaining portions of the message obscured. As the user of the message viewing applications moves, such as via touch screen with their fingers (e.g. physical contact with a touchscreen display), the obscure viewer over different portions of the obscures message those portions become unobscured with such movement while the once unobscured portions become obscured again.)
displaying, at or near the locations, a portion of the private message corresponding to the locations, the portion of the private message being unobfuscated. ([0101]: The message viewing application may identify placement of the obscure viewer (e.g. a display location) over a portion of the obscured message and unobscure that portion while maintaining the remaining portions of the message obscured.)
stopping display of the private message in response to detecting no further continuous physical contact with the touchscreen display by the user. (Fig. 3: the private message is not displayed unless user deobfuscates the content by dragging a obfuscation viewer over the message content across the touch screen. [0080]: the user may initially be presented with obfuscated content, the user deobfuscates the content by dragging a obfuscation viewer, such as viewing ring over the content.) 
Krivorot teaches stopping display of the private message after the message has been read (Fig. 3: the private message is not displayed unless user deobfuscates the content by dragging a obfuscation viewer over the message content across the touch screen. It is common sense that user will stop dragging a obfuscation viewer over the message content after the message has been read.)
Krivorot does not explicitly disclose automatically deleting the private message from memory in response to the message has been read.
However, Goyal teaches automatically deleting the private message from memory in response to the message has been read. ([0024]: to delete a previously received SMS message once the SMS message has been displayed in the recipient's communication device.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitation into Krivorot. One would have been motivated to do so because there are various reasons that a sender want to automatically delete a message from memory after it has been read by a recipient. As taught by Goyal, [0007].

Regarding claim 2, Krivorot and Goyal teach the method of claim 1.
Krivorot teaches further comprising receiving from the another communication apparatus an instruction to delete the private message data from memory of the communication apparatus prior to displaying the private message. ([0005]: when sending the message, the user may implement viewing restrictions (e.g. receiving from the another communication apparatus an instruction to delete the private message data) when the friend views the message. The restrictions may also include placing an expiration on the message such that the message self-destructs and is deleted from the cloud at a given time. [0087]: The predetermined expiration time may be a predetermined time from receipt or viewing of the message by the client device or message viewing application upon which the message is automatically deleted from the client's memory and/or storage (e.g. memory of the communication apparatus).)

Regarding claim 8, Krivorot and Goyal teach the method of claim 1.
Krivorot teaches wherein the indicator represents a private message in a list of private messages. (Fig. 3A: a list of private messages. [0070]: The inbox 300 may allow the user to view a plurality of message previews (e.g. a list of private messages) 301.)

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Krivorot (US 20140201527 A1) in view of Goyal (US 20100304766 A1), and further in view of Daniel P. (The 5 most secure and user-friendly private messaging apps for iPhone and Android).
Regarding claim 3, Krivorot and Goyal teach the method of claim 1.
Krivorot and Goyal do not explicitly disclose displaying a list of private messaging contacts.
However, Daniel P. teaches displaying a list of private messaging contacts. (Page 2 image 2: When you open the Signal app, it display a list of private messaging contacts.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitation into Krivorot and Goyal. One would have been motivated to do so because it is common practice to display a list of messaging contacts in a messaging app because the contacts with recent interactions are most likely to be contacted again.

Regarding claim 4, Krivorot, Goyal and Daniel P. teach the method of claim 3.
Krivorot and Goyal do not explicitly disclose displaying, on the display, most recently contacted persons from the private messaging contacts.
However, Daniel P. teaches displaying, on the display, most recently contacted persons from the private messaging contacts. (Page 2 image 2: When you open the Signal app, it display a list of private messaging contacts with most recent contacted persons on top of the list.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitation into Krivorot and Goyal. One would have been motivated to do so because it is common practice to display a list of messaging contacts in a messaging app because the contacts with recent interactions are most likely to be contacted again.

Regarding claim 5, Krivorot, Goyal and Daniel P. teach the method of claim 4.
Krivorot and Goyal do not explicitly disclose displaying, on a left side of the private messaging application, the most recently contacted persons.
However, Daniel P. teaches displaying, on a left side of the private messaging application, the most recently contacted persons. (Page 2 image 2: When you open the Signal app, it display a list of private messaging contacts with contact names on the left-most side.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitation into Krivorot and Goyal. One would have been motivated to do so because it is common practice to display most recent contacted person on the left side because it is normal to read from left to right.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krivorot (US 20140201527 A1) in view of Goyal (US 20100304766 A1), and further in view of Sarafa (US 20170078240 A1).
Regarding claim 6, Krivorot and Goyal teach the method of claim 1.
Krivorot and Goyal do not explicitly disclose executing another application from a messaging screen; and displaying, on at least a portion of the display, another application screen.
However, Sarafa teaches executing another application from a messaging screen; and (Fig. 2B-2D and [0020]: a single interface operation to move from a message composition interface to either of selecting a photo from a camera roll and capturing a photo with a camera device (e.g. executing another application).)
displaying, on at least a portion of the display, another application screen. ([0039]: A hybrid image inclusion interface may include both an image capture interface portion and an image repository interface portion (e.g. another application screen).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include executing another application from a messaging screen; and displaying, on at least a portion of the display, another application screen into Krivorot and Goyal. One would have been motivated to do so because sending of images, particularly photographs, between users may be a beneficial use of a messaging system, expanding the users' communication from a text-only exchange to a more vibrant, multimedia interaction. Users may benefit from being offered a single photo inclusion control in a message composition interface, with this single photo inclusion control instantiating a hybrid photo interface offering the benefits of both selecting from a camera roll and capturing using a camera device in a unified, combined interface.. As taught by Sarafa, [0017] and [0020].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krivorot (US 20140201527 A1) in view of Goyal (US 20100304766 A1), and further in view of OSXDaily (Disable the Red Notification Badge from App Icons in iOS).
Regarding claim 7, Krivorot and Goyal teach the method of claim 1.
Krivorot, Marlow and Goyal do not explicitly disclose wherein the indicator is a numeric indicator showing a number of private messages in the private message data, and wherein the numeric indicator is displayed over or near the private messaging button.
However, OSXDaily teaches wherein the indicator is a numeric indicator showing a number of private messages in the private message data, and wherein the numeric indicator is displayed over or near the private messaging button. (Page 1 image 1: Badge notifications appear on message icon that 99 messages waiting.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitation into Krivorot and Goyal. One would have been motivated to do so because badge notifications are useful for many apps by providing visual alert indicators. A user can see number of notifications for a particular without the need to actual open up the app. It also makes it easier to not miss out on important alerts, such as new messages. As taught by OSXDaily, Page 1 paragraph 1 and Page 3 paragraph 4.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krivorot (US 20140201527 A1) in view of Goyal (US 20100304766 A1), and further in view of Sidi (US 20160018895 A1).
Regarding claim 9, Krivorot, Marlow and Goyal teach the method of claim 1.
Krivorot and Goyal do not explicitly disclose determining that a private message screen is exited; and in response to determining that the private message screen is exited, permanently deleting one or more private messages previously displayed in the private message screen.
However, Sidi teaches determining that a private message screen is exited; and in response to determining that the private message screen is exited, permanently deleting one or more private messages previously displayed in the private message screen. ([0005]: When either user wishes to end the private chat, the user will perform another gesture and the private chat will terminate. Once the private chat is terminated (e.g. once a user exits the private message screen), all digital data (e.g. private message) from that chat will be permanently deleted. Claim 1: wherein upon termination of the private chat any messages, sent or received, in the private chat are permanently deleted.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitation into Krivorot and Goyal. One would have been motivated to do so because a problem with messaging through either a data network or through the SMS protocol is that there is very little assurance that such communications remain private. Any message sent through the wireless carrier is likely recorded by the carrier, and may be subject to distribution through deliberate and legal means, accidentally, or through illegal “hacking” or misappropriation by unauthorized third parties. Deleting messages from the devices does not necessarily delete the messages, or record associated therewith, from the wireless carrier's server, and allows the message, or its traces, to live on indefinitely. It is desirable for an improved method to provide users with the ability to have quick and easy private conversations. Once the private chat is terminated, all digital data from that chat will be permanently deleted. As taught by Sidi, [0003]-[0004].

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Krivorot (US 20140201527 A1) in view of Marlow (US 20110302405 A1), and in view of Kent (US 20120023323 A1), and further in view of Goyal (US 20100304766 A1).
Regarding claim 10, Krivorot teaches a system, comprising: (Fig. 1A-1B. Fig. 2.)
a first computing device configured to: (Fig. 1: client 102 a-n)
receive user input on the display and determine whether a first condition is met; ([0071]: Selecting the compose button (e.g. receive user input) 303 may display a composition GUI where the user may create or compose new content. The compose button 303 may also display a GUI that allows users to create content from preselected types of content.)
display a private messaging screen in response to the user input once the first condition is met; ([0071]: Selecting the compose button 303 may display a composition GUI where the user may create or compose new content. The compose button 303 may also display a GUI that allows users to create content from preselected types of content.)
transmit the private message data to a second computing device; ([0005]: the user may send a text message to a friend with a computer program as disclosed herein. [0067]: the system 200 may allow a first client 102 to send a MMS message containing text and a video to a second client (e.g. a second computing device) 102.) or ([0084]: The sender may configure the security settings associated with the message (step 702). Responsive to the selection of the security settings, the message is encrypted (e.g. prior to transmission) (step 703) and sent to a server (e.g. a second computing device) (step 704).)
a second computing device configured to: (Fig. 1A: server 106a-n. Fig. 1B: Cloud 108. Figure 2: Server 106)
receive and store private message data from at least one computing device; ([0007]: The server receives the message from the second message viewing application securely and stores the message as the encrypted message on the server.)
send private message data to a computing device in response to receiving a valid retrieve instruction; ([0093]: responsive to receiving the notification, the recipient (e.g. a computing device) via the message viewing application retrieves the encrypted message.)
delete private message data in response to receiving a valid purge instruction; and ([0084]: The recipient may retrieve the message from the server (step 707). Responsive to the delivery of the message, the server may delete the encrypted message stored on the server (step 708).)
a third computing device configured to: (Fig. 1: client 102 a-n)
36 of 41PATENT APPLICATIONAttorney Docket: 2279-4display a private messaging screen in response to the first user input once the second condition is met; ([0099]: The message viewing application may present, display or provide the message or an indicator or identifier of the message in a message queue or other user interface element for the user (e.g., recipient) to select for viewing.)
receive private message data that from another computing device; ([0099]: The message viewing application may present, display or provide the message or an indicator or identifier of the message in a message queue or other user interface element for the user (e.g., recipient) to select for viewing.)
display an indicator of the private message data received on a private message screen; ([0099]: The message viewing application may present, display or provide the message or an indicator or identifier of the message in a message queue or other user interface element for the user (e.g., recipient) to select for viewing.)
receive a second user input on a second display and determine whether a third condition is met; (Fig. 3A-3B and [0072]: Selecting the message link (e.g. a second user input) 304, or in some implementations, selected anywhere in the message preview 301, may display the message in the message viewer application or message viewer 350 of FIG. 3B.)
display the private message data on the display in a manner which obfuscates the private message data; (Fig. 3A-3B and [0071]: the inbox (e.g. private messaging application) 300 also includes a compose button 303. Selecting the compose button 303 may display a composition GUI (e.g. a private messaging field) where the user may create or compose new content. [0072]: Selecting the message link 304, or in some implementations, selected anywhere in the message preview 301, may display the message in the message viewer application or message viewer (e.g. private messaging screen) 350 of FIG. 3B.)
detect continuous physical contact with the second display by a third user at  locations on the second display; and ([0077]: the user deobfuscates the content by dragging a obfuscation viewer, such as viewing ring 353 over the content (e.g. continuously detecting display input). [0101]: The message viewing application may identify placement of the obscure viewer (e.g. a display location) over a portion of the obscured message and unobscure that portion while maintaining the remaining portions of the message obscured.)
display, at or near the locations on the second display, a portion of the private message data unobfuscated during detection of continuous physical contact with the second display by the third user. ([0101]: As the user of the message viewing applications moves, such as via touch screen with their fingers (e.g. continuous detection of the third input), the obscure viewer over different portions of the obscures message those portions become unobscured with such movement while the once unobscured portions become obscured again.)
stopping display of the private message in response to detecting no further continuous physical contact with the touchscreen display by the user. (Fig. 3: the private message is not displayed unless user deobfuscates the content by dragging an obfuscation viewer over the message content across the touch screen. [0080]: the user may initially be presented with obfuscated content, the user deobfuscates the content by dragging a obfuscation viewer, such as viewing ring over the content.) 
Krivorot teaches stopping display of the private message after the message has been read. (Fig. 3: the private message is not displayed unless user deobfuscates the content by dragging a obfuscation viewer over the message content across the touch screen. It is common sense that user will stop dragging an obfuscation viewer over the message content after the message has been read.)
Krivorot does not explicitly disclose a first computing device configured to: display, on a display connected to the first computing device, a messaging screen, the messaging screen containing a private messaging icon. 
Marlow teaches a first computing device configured to: display, on a display connected to the first computing device, a messaging screen, the messaging screen containing a private messaging icon. (Fig. 6A-6D: secure button. [0130]: example user interfaces that may be displayed by end-user devices (e.g. a first computing device) to provide normal and secure options. To send a secure message, the user simply selects the secure icon; to send a typical insecure message, the end user selects the standard icon.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitation into Krivorot. One would have been motivated to do so because there are many situations a user want to secure the text messages contain personal and/or sensitive information. It is desirable to include a secure messaging option in addition to the normal messaging option. As taught by Marlow, [0005]-[0008] and [0130].
Krivorot and Marlow do not explicitly disclose a first computing device configure to: receive private message data from the device display, the private message data containing a tag indicating the private message data is private; a third computing device configure to: receive private message data that has been tagged as private from another computing device.
However, Kent teaches a first computing device configure to: receive private message data from the device display, the private message data containing a tag indicating the private message data is private; ([0049]: the rules for automatic identification include searching for sensitive data that includes, but is not limited to, symbols such as #, -, @, and hexadecimal numbers, and/or searching for data marked as private by the sender (e.g. a first computing device). [0064]: private tags and any tag data is generated. The “<Private>” starting tag will mark the beginning and a “</Private>” ending tag will mark the end of the encrypted message. At 916, the encrypted private tagged data is sent to the receiving end.)
a third computing device configure to: receive private message data that has been tagged as private from another computing device. ([0065]: At 920, the received message is parsed for private tagged data. At 928, the decrypted message is sent to a chat window or other display device, to be displayed for the recipient (e.g. a third computing device).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first computing device configure to: receive private message data from the device display, the private message data containing a tag indicating the private message data is private; a third computing device configure to: receive private message data that has been tagged as private from another computing device into Krivorot and Marlow. One would have been motivated to do so because in some situations, certain information sent via instant messaging needs to be sent using a method that reduces the risk that someone will intercept the transmitted message or parts of a message and read the message. Thus a need exists for a solution that addresses the aforementioned deficiencies and inadequacies. As taught by Kent, [0003] – [0006].
Krivorot, Marlow and Kent do not explicitly disclose the third computing device configured to automatically delete the private message from memory in response to the message has been read.
However, Goyal teaches automatically deleting the private message from memory in response to the message has been read. ([0024]: to delete a previously received SMS message once the SMS message has been displayed in the recipient's communication device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitation into Krivorot. One would have been motivated to do so because there are various reasons that a sender want to automatically delete a message from memory after it has been read by a recipient. As taught by Goyal, [0007].

Regarding claim 11, Krivorot, Marlow, Kent and Goyal teach the system of claim 10.
Krivorot teaches wherein the second computing device is configured to receive device requests to delete private message data from the third computing device. ([0086]: the iDelete server (e.g. the second computing device) may receive security setting specified or configured by the user via the message viewing application. [0087]: Via the security settings, a message may have a predetermined expiration time or auto-delete time. The predetermined expiration time may be a predetermined time from receipt or viewing of the message by the client device or message viewing application upon which the message is automatically deleted from the client's memory and/or storage (e.g. from the third computing device).)

Regarding claim 12, Krivorot, Marlow, Kent and Goyal teach the system of claim 10.
Krivorot teaches wherein the second computing device is a messaging server connected to the first computing device and the third computing device via a network. (Fig. 2 and [0064]: The server (e.g. messaging server) 106 may execute the iDelete server software 204. The server 106 may, in turn, deliver the content to a second client 102. In the process of transmitting the content from the first client to the second client (e.g. connected to the first computing device and the third computing device), the server 106 may store the content in the message storage 202 of the storage memory 128. The content may be delivered to more than one client 102.)

Regarding claim 13, Krivorot, Marlow, Kent and Goyal teach the system of claim 10.
Krivorot teaches wherein in response to receiving a valid retrieve instruction on the second computing device from the third computing device, the second computing device sends the private message data to the third computing device. ([0084]: Responsive to receiving the message, the server (e.g. second computing device) stores the encrypted message (step 705) and notifies the recipient of the awaiting message (step 706). The recipient (e.g. third computing device) may retrieve the message from the server (step 707).)

Regarding claim 14, Krivorot, Marlow, Kent and Goyal teach the system of claim 10.
Krivorot teaches wherein the private message data is encrypted prior to transmission to the third computing device. ([0084]: The sender may configure the security settings associated with the message (step 702). Responsive to the selection of the security settings, the message is encrypted (e.g. prior to transmission) (step 703) and sent to a server (step 704).)

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krivorot (US 20140201527 A1) in view of Kent (US 20120023323 A1), and further in view of Goyal (US 20100304766 A1).
Regarding claim 15, Krivorot teaches a method comprising:
displaying an indicator of the private message data received through the private messaging application; ( [0092]: At step 706, responsive to receiving the message, the server notifies the recipient client of the awaiting message. [0099]: The message viewing application may present, display or provide the message or an indicator or identifier of the message in a message queue or other user interface element for the user (e.g., recipient) to select for viewing.)
receiving user selection of the indicator of the received private message data; ([0099]: The message viewing application may receive a selection by a user to view the message.)
displaying at least one private message contained within the private message data on the display so that contents of the private message are obfuscated resulting in obfuscated contents; (Fig. 3B-3C. [0100]: The message viewing application displays the selected message in a window or user interface controlled and managed by the message viewing application. In some implementations, the entire message is displayed obscured. In some implementations, a default portion of the message is displayed unosbcured while all remaining portions are show obscured.)
detecting continuous user contact with a portion of the obfuscated contents on the display; and ([0077]: the user deobfuscates the content by dragging a obfuscation viewer, such as viewing ring 353 over the content (e.g detecting a user's selection of a portion of the obfuscated contents).)
38 of 41PATENT APPLICATIONAttorney Docket: 2279-4displaying, at or near a user-contacted portion of the obfuscated contents, anunobfuscated portion of the private message corresponding to the user-contacted portion of the obfuscated contents on the display. ([0101]: As the user of the message viewing applications moves, such as via touch screen with their fingers (e.g. user-selected portion), the obscure viewer over different portions of the obscures message those portions become unobscured with such movement while the once unobscured portions become obscured again.)
stopping display of the private message in response to detecting no further continuous physical contact with the touchscreen display by the user. (Fig. 3: the private message is not displayed unless user deobfuscates the content by dragging a obfuscation viewer over the message content across the touch screen. [0080]: the user may initially be presented with obfuscated content, the user deobfuscates the content by dragging a obfuscation viewer, such as viewing ring over the content.) 
Krivorot teaches stopping display of the private message after the message has been read. (Fig. 3: the private message is not displayed unless user deobfuscates the content by dragging an obfuscation viewer over the message content across the touch screen. It is common sense that user will stop dragging the obfuscation viewer over the message content after the message has been read.)
Krivorot does not explicitly disclose receiving private message data that has been tagged as private from a computing device via a private messaging application resulting in received private message data.
However, Kent teaches receiving private message data that has been tagged as private from a computing device via a private messaging application resulting in received private message data. ([0049]: the rules for automatic identification include searching for sensitive data that includes, but is not limited to, symbols such as #, -, @, and hexadecimal numbers, and/or searching for data marked as private by the sender (e.g. a computing device). [0064]: private tags and any tag data is generated. The “<Private>” starting tag will mark the beginning and a “</Private>” ending tag will mark the end of the encrypted message. At 916, the encrypted private tagged data is sent to the receiving end.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitation into Krivorot. One would have been motivated to do so because in some situations, certain information sent via instant messaging needs to be sent using a method that reduces the risk that someone will intercept the transmitted message or parts of a message and read the message. Thus a need exists for a solution that addresses the aforementioned deficiencies and inadequacies. As taught by Kent, [0003] – [0006].
Krivorot and Kent do not explicitly disclose automatically deleting the private message from memory in response to the message has been read.
However, Goyal teaches automatically deleting the private message from memory in response to the message has been read. ([0024]: to delete a previously received SMS message once the SMS message has been displayed in the recipient's communication device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitation into Krivorot. One would have been motivated to do so because there are various reasons that a sender want to automatically delete a message from memory after it has been read by a recipient. As taught by Goyal, [0007].

Regarding claim 16, Krivorot, Kent and Goyal teach the method of claim 15.
Krivorot teaches upon executing the private messaging application, displaying an indicator of sent private message data; and ([0084]: The sender may configure the security settings associated with the message (step 702). Responsive to the selection of the security settings, the message is encrypted (step 703) and sent to a server (e.g. indicator of sent private message data) (step 704).)
upon detecting selection of the indicator of the sent private message data, sending an instruction to at least a second computing device to delete the sent private message data. ([0087]: Via the security settings, a message may have a predetermined expiration time or auto-delete time (e.g. instruction a). The predetermined expiration time may be a predetermined time from receipt of the message, by the client device (e.g. at least a second computing device) or message viewing application, upon which the message is automatically deleted (e.g. to delete the sent private message data) for viewing, such as via the message viewing application.)

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krivorot (US 20140201527 A1) in view of Kent (US 20120023323 A1), and further in view of Goyal (US 20100304766 A1), and further in view of Marlow (US 20110302405 A1).
Regarding claim 17, Krivorot, Kent and Goyal teach the method of claim 15.
Krivorot does not explicitly disclose displaying a private messaging icon located within at least a portion of the messaging screen.
However, Marlow teaches displaying a private message icon located within at least a portion of the messaging screen. (Fig. 6A-6D: secure button. [0130]: example user interfaces that may be displayed by end-user devices (e.g. a first computing device) to provide normal and secure options. This allows the user to easily select secure (e.g. launching a private messaging application) or non-secure communications with a simple touch of a button or tap of a stylus.).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitation into Krivorot. One would have been motivated to do so because there are many situations a user want to secure the text messages contain personal and/or sensitive information. It is desirable to include a secure messaging option in addition to the normal messaging option. As taught by Marlow, [0005]-[0008] and [0130].

Regarding claim 18, Krivorot, Kent and Goyal teach the method of claim 17.
Krivorot does not explicitly disclose wherein detecting user selection of the private messaging icon includes detecting continuous contact across a region of a messaging screen, the continuous contact originating in a predetermined region of the messaging screen, and terminating a predetermined distance from the predetermined region.
However, Marlow teaches wherein detecting user selection of the private messaging icon includes detecting continuous contact across a region of a messaging screen, the continuous contact originating in a predetermined region of the messaging screen, and terminating a predetermined distance from the predetermined region. (Fig. 6A-6D: secure button. [0130]: example user interfaces that may be displayed by end-user devices (e.g. a first computing device) to provide normal and secure options. This allows the user to easily select secure (e.g. launching a private messaging application) or non-secure communications with a simple touch of a button or tap of a stylus.).) It is well known to a person having ordinary skill in the art that when you touch a button or tap of a stylus, the finger or stylus has to contact the portion of the device screen over the button or icon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitation into Krivorot. One would have been motivated to do so because there are many situations a user want to secure the text messages contain personal and/or sensitive information. It is desirable to include a secure messaging option in addition to the normal messaging option. As taught by Marlow, [0005]-[0008] and [0130].

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Krivorot (US 20140201527 A1) in view of Kent (US 20120023323 A1), and in view of Goyal (US 20100304766 A1), and in view of Marlow (US 20110302405 A1), and further in view of Daniel P. (The 5 most secure and user-friendly private messaging apps for iPhone and Android).
Regarding claim 19, Krivorot, Keny, Goyal and Marlow teach the method of claim 17.
Marlow teaches detecting selection of the private messaging icon. (Fig. 6A-6D: secure button. [0130]: example user interfaces that may be displayed by end-user devices (e.g. a first computing device) to provide normal and secure options. This allows the user to easily select secure (e.g. launching a private messaging application) or non-secure communications with a simple touch of a button or tap of a stylus.).) It is well known to a person having ordinary skill in the art that when you touch a button or tap of a stylus, the finger or stylus has to contact the portion of the device screen over the button or icon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitation into Krivorot. One would have been motivated to do so because there are many situations a user want to secure the text messages contain personal and/or sensitive information. It is desirable to include a secure messaging option in addition to the normal messaging option. As taught by Marlow, [0005]-[0008] and [0130].
Krivorot, Kent, Goyal and Marlow do not explicitly teach upon detecting selection of the private messaging icon, switching from displaying the indicator of the received private message data to displaying contact icons.
However, Daniel P. teaches upon detecting selection of the private messaging icon, switching from displaying the indicator of the received private message data to displaying contact icons. (Page 2 image 2: When you open the Signal app (e.g. upon detecting selection of the private messaging icon), it display a list of private messaging contacts.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitation into Krivorot, Kent, Goyal and Marlow. One would have been motivated to do so because it is common practice to display a list of messaging contacts in a messaging app because the contacts with recent interactions are most likely to be contacted again.

Regarding claim 20, Krivorot, Kent, Goyal, Marlow and Daniel P. teach the method of claim 19.
Krivorot does not explicitly teach upon detecting a second user selection, the second user selection being of a contact icon, displaying a second private messaging screen configured to accept an input, the input including private message data; and storing the private message data.
However, Daniel P. teaches upon detecting a second user selection, the second user selection being of a contact icon, displaying a second private messaging screen configured to accept an input, the input including private message data; and storing the private message data. (Page 23 image 2.1-2.3: When you open the Signal app, it display a list of private messaging contacts. You can select one contact from the list to send or view the private messages with the particular contact. For example, image 2.2 is the Signal message between user and contact Friedrich Nietzsche, displaying a private messaging screen that can accept text message input.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include above limitation into Krivorot. One would have been motivated to do so because it is common practice to display a list of messaging contacts in a messaging app because the contacts with recent interactions are most likely to be contacted again.
Krivorot does not explicitly disclose adding a tag to the stored input, marking the input as private message data. 
Kent teaches adding a tag to the stored input, marking the input as private message data. ([0049]: the rules for automatic identification include searching for sensitive data that includes, but is not limited to, symbols such as #, -, @, and hexadecimal numbers, and/or searching for data marked as private by the sender (e.g. a computing device). [0064]: private tags and any tag data is generated. The “<Private>” starting tag will mark the beginning and a “</Private>” ending tag will mark the end of the encrypted message. At 916, the encrypted private tagged data is sent to the receiving end.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include adding a tag to the stored input, marking the input as private message data into Krivorot. One would have been motivated to do so because in some situations, certain information sent via instant messaging needs to be sent using a method that reduces the risk that someone will intercept the transmitted message or parts of a message and read the message. Thus a need exists for a solution that addresses the aforementioned deficiencies and inadequacies. As taught by Kent, [0003] – [0006].

Regarding claim 21, Krivorot, Marlow, Kent, Goyal and Daniel P. teach the method of claim 20.
Krivorot teaches transmitting the private message data to a second communication device. ([0067]: the system 200 may allow a first client 102 to send a MMS message containing text and a video to a second client (e.g. a second communication device) 102.) [0084]: The sender may configure the security settings associated with the message (step 702). Responsive to the selection of the security settings, the message is encrypted (e.g. prior to transmission) (step 703) and sent to a server (e.g. a second communication device) (step 704).)

Response to Arguments
Applicant’s arguments, see page 7 (filed 08/08/2022), with respect to claims 10 and 11 are interpreted under 35 U.S.C. § 112(f) have been fully considered and acknowledged.
Applicant's arguments, see page 7 (filed 08/08/2022), with respect to the double patenting rejection is acknowledged. The double patenting rejection is maintained and updated in view of the claim amendment.
Applicant’s arguments, see pages 8-11, filed 08/08/2022, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
On pages 8-9, applicant submits that Krivorot and Goyal fail to teach each and every limitation recited in claim 1. Applicant submits that Krivorot fail to teach “detecting continuous physical contact with a touchscreen display by a user at locations on the touchscreen display” and “stopping display of the private message in response to detecting no further continuous physical contact with the touchscreen display by the user”. And Goyal does not address the deficiencies of Krivorot.
In response to applicant’s arguments, it is noted that Krivorot teaches in [0077]: the user deobfuscates the content by dragging a obfuscation viewer, such as viewing ring 353 over the content (e.g detecting continuous physical contact with a touchscreen display by a user). Therefore, Krivorot teaches the limitation of “detecting continuous physical contact with a touchscreen display by a user at locations on the touchscreen display”. Krivorot teaches in Fig. 3 and [0080] the private message is not displayed unless the user deobfuscates the content by dragging an obfuscation viewer over the message content across the touch screen. Therefore, Krivorot teaches the limitation of “stopping display of the private message in response to detecting no further continuous physical contact with the touchscreen display by the user”. In addition, Krivorot teaches stopping display of the private message after the message has been read in view of Fig. 3 and [0080] (the private message is not displayed unless user deobfuscates the content by dragging an obfuscation viewer over the message content across the touch screen. It is common sense that user will stop dragging an obfuscation viewer over the message content after the message has been read.). Krivorot does not explicitly disclose automatically deleting the private message from memory in response to the message has been read. However, Goyal is brought in teaches the limitation in [0024] to delete a previously received SMS message once the SMS message has been displayed in the recipient's communication device. Therefore, the combination of Krivorot and Goyal teach claim 1.
Same rationales/responses apply to arguments with respect to independent claims 10 and 15, and the dependent claims of independent claims 1, 10 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Janajri (US 20150007351 A1) teaches concealing and selectively revealing mobile messages. According to the invention, text messages are made unreadable or unintelligible, and the images or videos are made un-viewable or unrecognizable, until a viewer touches a touch screen display for displaying the text.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455